 209300 NLRB No. 25FAYARD MOVING & TRANSPORTATION1290 NLRB 26.2All dates are in 1990 unless noted.3The backpay specification further provided that ``[t]o the extent that suchanswer fails to deny allegations of the specification in the manner required
under the Board's Rules and Regulations and the failure so to do is not ade-
quately explained, such allegations shall be deemed to be admitted to be true
and the Respondent shall be precluded from introducing any evidence contro-
verting them.''Fayard Moving & Transportation and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, Locals 991,
270, and 988, AFL±CIO. Case 15±CA±10357September 28, 1990SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn July 29, 1988, the National Labor RelationsBoard ordered1the Respondent, inter alia, to makewhole unit employees for their losses resulting from
the Respondent's violation of Section 8(a)(5) and (1)
of the Act.On March 7, 1990,2the Respondent entered into astipulation, approved by the Regional Director on April
3, waiving its rights under Section 10(e) and (f) of the
Act to contest the Board's July 29, 1988 Order or its
underlying findings of fact and conclusions of law.
The stipulation further provided that the Respondent
retained its right to a hearing before an administrative
law judge to determine the amount of its backpay li-
ability.On April 11, the compliance officer for Region 15wrote to the Respondent that, for purposes of settle-
ment only, the Region would accept payments amount-
ing to less than 100 percent of the Respondent's back-
pay liability, as specified in that letter, provided that
the Respondent remitted the enumerated amounts to
the Region by April 19. In the absence of payment by
that date, the compliance officer advised that the Re-
gion would issue a backpay specification seeking 100
percent of the backpay owing, plus interest.The Respondent did not settle the backpay claim.The Regional Director for Region 15 issued a backpay
specification and notice of hearing on April 27, alleg-
ing the backpay due. The backpay specification, which
was duly served on the Respondent, directed the Re-
spondent to file an answer within 21 days of service
pursuant to the requirements of Section 102.56 of the
Board's Rules and Regulations.3On May 18, the Region's compliance officer tele-phoned the Respondent concerning its failure to file an
answer to the backpay specification. The Respondent
was given until May 25 to file an answer. In a con-
firming letter of the same date, counsel for the Region
informed the Respondent that summary judgment
would be sought unless a timely answer was filed.On May 24, the Respondent wrote the Region'scompliance officer, stating that it agreed to the back-
pay figures in his April 11 letter and that it was at-
tempting to collect the owed moneys. The Respondent
further specified, however, that ``[f]or the record, I re-
peat again, that I feel some employees listed have re-
ceived other means of overpayment.''On June 13, counsel for the Region wrote the Re-spondent that its May 24 letter did not satisfy the re-
quirements for an answer under Section 102.56(b). The
Respondent was given an extension of time until June
26 to file an answer comporting with the Board's
Rules and Regulations.On June 21, the Respondent wrote to counsel for theRegion that, as to Section 102.56, ``Respondent is
without knowledge, because I do not understand. We
agree on the figures except as stated in letter dated
May 24, 1990.'' The Respondent further requested that
the Region not seek summary judgment because it was
experiencing cash-flow problems. The Respondent as-
serted that it needed until August 21 to fulfill its back-
pay obligations.On August 2, the General Counsel filed with theBoard a motion to transfer proceedings to the Board
and Motion for Summary Judgment, together with sup-
porting memorandum and exhibits. This motion asserts
that neither the Respondent's May 24 nor June 21 let-
ter meets the specificity requirements of Section
102.56(b).The motion further asserts that the April 11 letter re-ferred to in the Respondent's May 24 and June 21 cor-
respondence was issued for settlement purposes only,
and is inadmissible as evidence. Fed.R.Evid. 408. Fi-
nally, the motion asserts that the Respondent's alleged
inability to satisfy its backpay obligation, cited in its
June 21 letter, is not a proper issue for a backpay pro-
ceeding. Workroom for Designers, 289 NLRB 1437(1988). Accordingly, the General Counsel requests that
the Board find that the allegations in the backpay spec-
ification have been admitted to be true, and enter sum-
mary judgment on the backpay specification.On August 7, the Board issued an order transferringthe proceeding to the Board and a Notice to Show
Cause why the General Counsel's motion should not
be granted. The Respondent filed no response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this proceeding, the Boardmakes the followingRuling on Motion for Summary JudgmentSection 102.56(b) and (c) of the Board's Rules andRegulations state, in pertinent part, that:(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
each and every allegation of the specification, un-less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial .... As to all
matters within the knowledge of the respondent,
including but not limited to the various factors en-
tering into the computation of gross backpay, a
general denial shall not suffice. As to such mat-
ters, if the respondent disputes either the accuracy
of the figures in the specification or the premises
on which they are based, the answer shall specifi-
cally state the basis for such disagreement, settingforth in detail the respondent's position as to the
applicable premises and furnishing the appropriate
supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.ÐIf the respondent fails to file anyanswer to the specification within the time pre-
scribed by this section, the Board may, either with
or without taking evidence in support of the alle-
gations of the specification and without further
notice to the respondent, find the specification to
be true and enter such order as may be appro-
priate. If the respondent files an answer to the
specification but fails to deny any allegation of
the specification in the manner required by para-
graph (b) of this section, and the failure so to
deny is not adequately explained, such allegation
shall be deemed to be admitted to be true, and
may be so found by the Board without the taking
of evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any
evidence controverting the allegation.We agree with the General Counsel that the Re-spondent's May 24 and June 21 letters do not con-
stitute sufficient answers within the meaning of the
Board's Rules and Regulations. Thus, contrary to the
requirements of Section 102.56(b), the Respondent's
letters do not fairly meet the substance of the allega-
tions of the Region's compliance specification, set
forth in detail any alternative computations, or ade-quately explain the Respondent's failure to do so. See,e.g., Challenge-Cook Bros., 295 NLRB 435, 436(1989); Sneva's Rent-A-Car, 270 NLRB 1316, 1317(1984). Moreover, the Region's April 11 offer to settle
the Respondent's backpay obligation is neither relevant
to the Respondent's obligations under Section 102.56,
nor is it admissible for purposes of the backpay speci-
fication. See generally East Wind Enterprises, 250NLRB 685 fn. 2 (1980). Finally, the Respondent's al-
leged current inability to fund its backpay liability is
not a sufficient response to a backpay specification. It
is well settled that the issue in a backpay proceeding
is the amount due and not a respondent's ability to
pay. Scotch & Sirloin Restaurant, 287 NLRB 1318,1320 (1988), and cases cited.Accordingly, the Board finds that the allegations inthe backpay specification are true and grants the Gen-
eral Counsel's unopposed Motion for Summary Judg-
ment.ORDERThe National Labor Relations Board orders thatFayard Moving & Transportation, Gulfport, Mis-
sissippi; New Orleans, Louisiana; and Houston, Texas,
its officers, agents, successors, and assigns, shall make
whole the following discriminatees by paying the
amounts detailed in the compliance specification, plus
interest accrued to date of payment, minus tax
withholdings required by law: Larry Arnold, Elbert E.
Blair, Eddie Brown, Melvin Brumfield, Nolan
Brumfield, James O. Brumfield, Jerry Butler, Pete D.
Castiglia, Herbert Crain, Oscar Lee Fairley, Billy R.
Foxworth, Freeman Hines, Sam Huddleston, Azria
Ladner Jr., Azria Ladner Sr., Ronald J. Ladner, Wilbon
Ladner, Howard Lane, Ronnie Lewis, Hubert Lindsey,
Scott Edward Magee, Leroy McKay Jr., Clarence
Necaise, Paul C. Necaise, Emmet Norwood, Rob D.
Reed, Gary D. Robinson, John E. Sibley Jr., Allen
Stockstill, Harold Sullivan, James L. Taylor, Anthony
Vespo, and Dwight White. Interest shall be computed
in accordance with the formula in New Horizons forthe Retarded, 283 NLRB 1173 (1987).